In a medical malpractice action to recover damages for personal injuries, defendant Brooklyn Eye and Ear Hospital appeals from an order of the Supreme Court, Kings County, dated July 7, 1971, which granted plaintiff’s motion to set aside a jury verdict in favor of said defendant, as against the weight of the evidence, and granted a new trial. Order reversed, without costs, motion denied and jury verdict reinstated. In our judgment, the verdict in favor of defendant was neither against the weight of the evidence nor improperly influenced by the charge of the trial court to the jury. Munder, Acting P. J., Latham, Gulotta, Brennan and Benjamin, JJ., concur.